DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 15/342,380 filed on November 03, 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 12/08/2021 responding to the Office action mailed on 08/16/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 30, 31, and newly added claims 34-51.

Election/Restrictions
Claim 30 is allowable.  The restriction requirement between species, as set forth in the Office action mailed on 08/17/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 08/17/2017 is hereby withdrawn.  Claim 31, directed to a non-elected species is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter           
Claims 30, 31, and 34-51 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 30, 43, and 49, the prior art of record Kawa (US 2015/0370951), Heineck (US 2012/0299088), Takeuchi (US 2010/0052055), and Lee (US 2005/0280156) disclose most aspects of the claimed invention.  However, they do not disclose that “the bottom contact is spaced apart from the first semiconductor column and the second semiconductor column in a first direction, and in a second direction perpendicular to the first direction and parallel to a plane in which the uppermost surface of the buffer layer lies, a width of the metal layer is equal to a width of the buffer layer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814